ON REHEARING
In the original opinion rendered herein we expressed the view that, since the so-called expert witnesses had not been appointed by the court, but had been placed on the stand as witnesses for one of the parties, their fees and expenses should be paid by the party who summoned them and should not be taxed as costs of court. We find, however, that under Act 19 of 1884, as interpreted by the Supreme Court in Suthon vs. Laws, 132 La. 207, the fees and expenses of experts may be taxed as-costs even though the experts are not appointed by the court, but are summoned as witnesses by one of the parties. In that case the court said:'
“The contention made by the learned counsel of Laws is that these engineers do not come within the intendment of this act because they were not appointed by the court as experts and were not summoned as experts, but were summoned as ordinary witnesses.
“We do not think that, under this act, it is necessary that the witnesses should have been appointed by the court as experts, or should have been summoned as such. It suffices under the terms of the act that they should have been called to testify only to an opinion, or to the result of scientific or professional examination.”
It is very evident, however, that the right of a party to summon so-called experts and to tax as costs their fees and ex-penses should be supervised most carefully, and that such fees and expenses *448should be taxed as costs only where it is manifest that the testimony of the witnesses is in reality necessary as elucidating some technical or scientific subject, and that, where the witness is not in reality placed on the stand to give such information, but is, in fact, called to testify as to facts of the case, the fees and expenses of such witnesses should be paid by the party who summons them. The case relied upon by defendant, Suthon vs. Laws, supra, is authority for this view.
Of the so-called expert witnesses who appeared in this case, only one, W. W. Stock-still, seems to have been really, necessary for the assistance of the court. The others, as we view their testimony, were in reality placed on the stand primarily to prove facts and not to give expert evidence.
We are very hesitant to allow the taxing as costs even of the fees and expenses of Mr. Stockstill • because, though he gave expert testimony with reference to Mississippi jurisprudence and regarding certain Mississippi laws, he admitted that he had been “employed to furnish the Mississippi law and help prepare the case”; in other words, that he had been employed by the defendant as an attorney.
Nevertheless his testimony was limited to matters of Mississippi law. and he did not testify to facts, and we have concluded that his fees, amounting to $50.00, and his expenses, amounting to $7.52, should be taxed as costs. The docket charge of $3.30 should have been taxed as costs also.
It is therefore ordered, adjudged, and decreed that our original decree be and it is amended by allowing and taxing as costs the fees and expenses of W. W. Stockstill, amounting to $57.52, and the docket charge of $3.30. As thus amended our original decree is reinstated-